Sanders, J.
(dissenting) —
[Whatever the consequences we must accept the plain meaning of plain words.[5]
Here the majority strains to arrive at a politically correct result. Yet appropriate application of state statutes is more than an Alice-in-Wonderland exercise of simply making words mean what we, or municipalities, choose them to mean.6 It is up to the state legislature to set public policy and it is the obligation of this court, and municipalities, to be true to those legislative enactments absent constitutional infirmity.
Here the legislature has spoken directly to the issue presented:
Any county, municipality, or other political subdivision of the *568state acting through its "principal supervising official or governing body may, whenever funds shall be' available for that purpose provide for all or a part of hospitalization and medical aid for its employees and their dependents through contracts with regularly constituted insurance carriers ....
RCW 41.04.180 (emphasis added).
However the City of Vancouver has extended health care benefits to “domestic partners” who
are jointly responsible for basic living expenses which means the cost of basic food, shelter and any other expenses of a domestic partner which are paid at least in part by a program or benefit for which the partner qualified because of the domestic partnership. The domestic partners need not contribute equally or jointly to the cost of these expenses as long as they agree that both are responsible for the total cost....
Clerk’s Papers (CP) at 59. Notwithstanding the majority’s implication to the contrary, majority at 562-63, the plan does not purport to define “dependent,” nor does it even use the term.
Pages of policy-laden argument set forth the majority’s view that provision of benefits to “domestic partners,” so defined, is a worthy enterprise. Yet the question still remains, as the majority phrases it, whether “inclusion of domestic partners in its employee benefits program is consistent with the plain meaning of ‘dependents’ as expressed in RCW 41.04.180.” Majority at 566. That is the only issue.
I think the majority is on the right track when it attempts to inventory various definitions of “dependent,” and I do not seriously quarrel with its conclusion that “ ‘dependent’ requires some degree of reliance between two parties and that the one party provides some degree of financial support to the other.” Majority at 564-65. The question is therefore whether the Vancouver plan limits extended health care benefits to its employees and those domestic partners receiving “some degree of financial support” from those employees. The majority asserts the plan is consistent with *569the state statute which limits those benefits to “its employees and their dependents”
because the domestic partners have joint responsibility for basic living expenses. Because the city employees are jointly responsible for these costs, the domestic partners may rely on their employee-partners to contribute financial resources to provide for their mutual support, or basic living expenses.
Majority at 565.
I disagree. What the majority fails to consider, and the plan fails to require, is that the city-employed partner actually support or even contribute support to the noncityemployed partner. Although by definition domestic partners must be “jointly responsible” for some living expenses, the plan also expressly qualifies that the domestic partners “need not contribute equally or jointly to the cost of these expenses as long as they agree that both are responsible for the total cost.” CP at 59. For that matter, there is no requirement that the city employee contribute anything at all.
Joint responsibility of partners to a third party creditor tells us precisely nothing about whether one partner is dependent upon the other partner. It very well may be that one partner does support the other partner; however, that is not a necessary precondition under the plan to receive benefits. Yet dependency is clearly a precondition to the receipt of benefits under the state statute.
Nor does the plan even suggest that it is the city employee who must provide “some degree of financial support to the” noncity-employee. Majority at 565. It could be the other way around: The noncity-employee might pay 100 percent of the living expenses of the city employee but still be eligible for benefits under the plan. Unless we live in Alice’s Wonderland where up may be down, I posit by any reasonable definition of the term, the city employee, not his or her nonemployee partner, is the “dependent” for the purpose of this example.
Of course it may be that the domestic partners each *570contribute their fair share to common expenses from their separate resources. This would mean, under the plain meaning of the term, neither would be the dependent of the other. Nevertheless benefits would flow under the plan contrary to state statute which limits such benefits to “dependents.”
I need not quarrel with the majority’s view that a financially dependent relationship may exist between same sex partners as well as different sex couples who are not, and lawfully cannot be, wed. However, joint liability to a third party creditor does not tell us who is the dependent, if anyone. I would therefore redirect the efforts of the City of Vancouver to the state legislature and encourage my colleagues to honor, not defeat, the plain meaning of the written word, no matter how much they may disagree with the legislation which incorporates it.

5 Mr. Justice Oliver Wendell Holmes, Jr., United States v. Brown, 206 U.S. 240, 244, 27 S. Ct. 620, 51 L. Ed. 1046 (1907).


 State ex rel. Bond v. State, 59 Wn.2d 493, 503, 368 P.2d 676 (1962) (Rosellini, J., dissenting) (emphasis added) (quoting Alice in Wonderland):
‘When I use a word,” Humpty Dumpty said, in rather a scornful tone, “it means just what I choose it to mean — neither more nor less.”
“The question is,” said Alice, “whether you can make words mean so many different things.”
“The question is,” said Humpty Dumpty, “which is to be master — that’s all.”